 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurns Security Systems,Inc.,and InternationalGuards Union of America,Local 33(Ind), Petition-er.Case 10-UC-34January 29, 1971DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNING,BROWN,AND JENKINSOn July 27, 1970, the Regional Director for Region10 issued a Decision and Order in which he dismissedthe Petitioner's request to include, by way of clarifica-tion, the classification of Complaints and Survey Ser-geants in its existing unit of guardsemployed by theEmployer in its operations at Marshall Space FlightsCenter, Huntsville, Alabama. In accordance with Sec-tion 102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, the Peti-tioner filed a timely request for review of the RegionalDirector's Decision on the grounds that in refusing toclarify the guard status of the Complaints and SurveySergeantson the basis of the evidence presented at thehearing, he departed from Board precedent. TheBoard,by telegraphic order, dated August 31, 1970,granted review.The Board has considered the entire record in thiscase and makes the following findings:The Regional Director found that although the jobclassification in issue existedfor approximately 3years prior to the execution of the current collective-bargaining agreement, the contract made no mentionof it, and that it was not until almost a year after thecontract was executed that the Petitioner raised theissue as to guard status in the course of a contractgrievance proceeding. In view of these findings, heconcluded that the status of the Complaints and Sur-vey Sergeants may not be resolved in a unit clarifica-tionproceeding, and accordingly dismissed thepetition.The Petitioner,in itsrequest for review, contendsthat the Complaints and Survey Sergeants were in-deed included in the unit as described in the contract,and that there would be no purpose in filing a unitclarification petition but for the Employer's decision,during a grievance proceeding, to assert that thesesergeants are not part of the unit.The current contract, executed August 19, 1969,describes the unit as follows:All guards, Cpls, and Sgts. (exceptBadge Sgt.)employed by Bums Security Systems, Inc. at theMarshall Space Flight Center, Huntsville, Ala-bama, and excluding all other employees such asclerical, professional, and supervisory.In view of the absence of a specific exclusion of Com-plaints and Survey Sergeants from the unit descrip-tion and the lack of any evidence to establish that thePetitioner had acquiesced in their exclusion,we con-clude, contrary tothe RegionalDirector, that unitclarification is the proper method to resolve the guardstatus of the classification in dispute.Section 9(b) of the Act states "That the Board shallnot ... decide that anyunit isappropriate ... if itincludes, together with other employees, any individ-ual employed as a guard to enforce against employeesand other persons rules to protect property of theemployer or to protect the safety of persons on theemployer's premises ... "The record indicates that the Complaints and Sur-vey Department was created in 1961, and until 1966itwas mannedonly by a lieutenant. Thereafter, twosergeants were added. The department presently con-sists of a supervisor, Lieutenant H. P. Kramer, andtwo sergeants, who work togetheras a team.Lieuten-ant Kramer reports to the chief of guards at theinstal-lation.The job description of Complaints and Survey Ser-geants states thatThe Sergeant Complaints and Surveys, under thedirections of the Complaints and Survey Special-istSupervisor, conducts investigation and sur-veysofincidents,complaints,accidents,including vehicle accidents. Prepares and sub-mits reports both special and periodic. Performsrelated work as requested. The Sergeant, Com-plaints, and Survey, will not perform any workthat is assigned or routinely performed by guardsif incidents are noted that require action, notifythe guards supervisor." [sic]The testimony reveals that these sergeants, togetherwith Lieutenant Kramer, have been involved in theanalysis and investigation of such incidents as a rashof breaking into locked metal desks, theft of women'spurses, and break-in thefts of vending machines. Indealing with these incidents, the Complaints and Sur-vey Sergeants engage in "stakeouts," that is, they willbe hidden in order to perform their function properly.In addition, these sergeants will use electronic devicesto detect when a theft or break-in is being perpetu-ated. As part of their investigations of incidents, theywill also check for fingerprints.Lt.Kramer testified that following an investigationconcerning the prevention of thefts, he writes a reportwhich goes to the chief of guards, which is then placedin an envelope marked "confidential" and taken to anofficial of the client at the Center.The Complaints and SurveySergeants are dressedin civilian clothing and ride in unmarked vehicles.Guards in the bargaining unit are attired in guarduniforms, and they patrol in a vehicle clearly markedwith a security emblem.188 NLRB No. 25 BURNSSECURITY SYSTEMSThe Complaints and SurveySergeantsinvestigateallmotor vehicle accidents within the limits of Mar-shall Space Flight Center, as well as any accident inthe city of Huntsville that involves a NASA vehicle.On such occasions, they will care for the injured, setup traffic control if necessary, fill out forms, makediagrams, and see that photographs of the accidentscene aretaken. Although unit guards investigatedaccidents prior to 1966, it appears that since that time,only the Complaints and SurveySergeantshave per-formed that function.Itappears from the foregoing, and we find, inagreement with the Petitioner, that the duties of theComplaints and SurveySergeantsare part and parcelof the statutorily described function of enforcementof rules to protect property and safety of persons.223Furthermore, the basic policy reasons for requiringguards to be represented in separate units and byseparate unions are directly applicable to employeeswho perform duties of the nature here involved. Thepotential conflict of interest between these employeesand the employees whoseillegalactivities they areattempting to ferret out is plainly present, and in justas significant degree as in the case of guards who areempowered to physically restrain other employeeswho engage in or are attempting to engage in suchillegal activities.Accordin*ly, the unit is hereby clarified to includethe Complaints and SurveySergeants.'1To theextent inconsistent herewith, the decision inPinkerton's NationalDetectiveAgency, Inc,124 NLRB1076, is hereby overruled.